                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE: Lisa Marie Billups                       )   Case No. 18 B 23916
                                                )
                                                )   Chapter 13
              Debtor                            )
                                                )   Judge Carol A. Doyle


                                    NOTICE OF FILING

Lisa Marie Billups                   Jeffrey A. Soufal             Office of the US Trustee
3912 W. 75th Pl                      via ECF                       via ECF
Chicago, IL 60652

                          “SEE ATTACHED LIST OF CREDITORS”

       Please take notice that on August 3, 2021, I caused to be filed the Trustee’s Response to
Debtor’s Motion to Compel the Trustee to File a Notice of Completion of Plan Payments and/or
Refund Overpayment to the Debtor, a copy of which is hereby served upon you.

                                                           /s/Leodis McCray
                                                           Leodis McCray
                                                           Staff Attorney for M.O. Marshall
                                                           Chapter 13 Trustee


                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that a copy of the foregoing Notice and Motion
was served on Jeffrey A. Soufal and the UST by electronic filing and to the above listed persons
by placing a copy of same in the U.S. Mail at 55 East Monroe, Chicago, IL, 60603, proper
postage prepaid on the 29th day of July, 2021.

                                                           /s/Leodis McCray
                                                           Leodis McCray
                                                           Staff Attorney for M.O. Marshall
                                                           Chapter 13 Trustee
M.O. MARSHALL
CHAPTER 13 TRUSTEE
55 E. Monroe St., Suite 3850
Chicago, IL 60603
(312) 294-5900
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE: Lisa Marie Billups                       )   Case No. 18 B 23916
                                                )
                                                )   Chapter 13
              Debtor                            )
                                                )   Judge Carol A. Doyle


 TRUSTEE’S RESPONSE TO DEBTOR’S MOTION TO COMPEL THE TRUSTEE TO
   FILE A NOTICE OF COMPLETION OF PLAN PAYMENTS AND/OR REFUND
                    OVERPAYMENT TO THE DEBTOR

       Now comes M.O. Marshall, Chapter 13 Trustee, in Response to Debtor’s Motion to

Compel the Trustee to File a Notice of Completion of Plan Payments and/or Refund

Overpayment to the Debtor and states as follows:

       1. The relief requested in the Motion is procedurally defective as the Debtor is seeking

          equitable relief, which pursuant to Bankruptcy Rule 7001(a)(7) requires an adversary

          proceeding. In re Geotel, Inc.145 B.R. 763,764 (Bankr. E.D.N.Y. 1992) (an order

          directing the opposing party or a third party to take some action requires an adversary

          proceeding). For that reason alone the Motion must be denied.

       2. The Chapter 13 Handbook for Trustees recommends that generally the Trustee is to

          file a Final Report within 150 days of the last disbursement in the case. In this case

          more than 60 days remained in that period at the time the motion was filed.

       3. There is no legal basis to compel the Trustee to file a Notice of Completion of Plan

          Payments before she has completed her final audit and exercised her due diligence.

                                      Statement of Facts

       4. Debtor’s plan was confirmed on December 4, 2018, for a minimum term of 36

          months with payments to the Trustee to be made in the amount of $550.00 per month

                                                1
   with total payments under the terms of the plan set at $30,914.26, with general

   unsecured creditors set to receive a minimum of 17% of the amount of their allowed

   claims.

5. Subsequently the Debtor’s payments to the Trustee fell behind and on March 24,

   2020, Debtor’s plan was modified to defer five months of delinquent payments. See

   Receipt History attached as Exhibit A.

6. Shortly thereafter the Debtor’s payments to the Trustee fell behind again and on

   December 1, 2020, Debtor modified her plan to reduce plan payments to $270.00 per

   month, decrease the plan base to $17,980.00, and to defer another six months of plan

   payments. See Exhibit A.

7. On January 27, 2021, Debtor filed her Motion to Authorize Sale which was granted

   by court order on March 2, 2021.

8. Counsel for the Debtor drafted and filed both the Motion to Authorize Sell and the

   proposed order. At no point prior to filing the motion did Debtor request a payoff

   letter, nor did the order limit the amount of turnover to the amount necessary to

   satisfy Debtor’s payoff balance.

9. Per the March 2, 2021, order Debtor was directed, in pertinent part, to “send the

   trustee a copy of the closing statement and send the remaining proceeds (after the

   homestead exemption, fees, and commissions) to the trustee within seven days of

   closing”. This order did not direct the Trustee to adjust or cease making any payments

   to Creditors listed in the plan.




                                        2
       10. On March 24, 2021, Debtor sold her home for $90,000.00, more than double the

           $41,000.00 amount of the value disclosed at filing. The debtor retained $15,000 from

           the sale of the property.

       11. The Trustee made the final disbursement to creditors on April 30, 2021.

       12. Because the Trustee was not directed to adjust payments set out in the plan, payment

           to the secured Creditor “Cook County Treasurer” were made after the sale of the

           property and remained outstanding until the Trustee’s payments were returned

           accompanied by a paid in full letter from the Cook County Treasurer on July 8, 2021.

           See July 8, 2021, Paid in Full Letter attached as Exhibit B.

                                            Argument

       While the Debtor’s Motion to Compel should be denied on procedural grounds, the

motion should also be denied on substantive grounds. In the Debtor’s motion, the Debtor is

requesting that the Trustee issue a refund to the Debtor on a case in which the Trustee has not

filed a Notice of Completion of Plan Payments. Such a notice can only be filed once the Trustee

has completed her audit and review of the case. Aside from the fact that the Debtor’s case

remains under review, the Debtor has cited no legal authority requiring the Trustee to file the

Notice or issue a refund within a specified time limit.

       The Trustee makes every effort to expeditiously complete the administration of cases and

the Trustee Handbook recommends that a Notice of Completion of Plan Payments be filed within

150 days of the date that the Trustee makes the last disbursement to creditors. The time frame

referred to in the Trustee Handbook is a recommendation and not a requirement. In this case the

150 days will not have passed until September 27, 2021.




                                                 3
       While the Trustee attempts to file the Notices well within that recommended time period,

she acknowledges that her office has experienced some unforeseen delays but is making every

effort to file such Notices as expeditiously as possible.

       The Trustee’s office experienced a traumatic change with the unexpected death of

Trustee Tom Vaughn. A new Trustee had to be appointed to administer the cases, therefore, there

were delays in processes and procedures. In addition to the office being in mourning and

adjusting, there was a recognized “Stay at Home Order” issued by the City and State because of

the pandemic and it was impossible to continue as if it was business as usual. Throughout the

pandemic (from March 20, 2020, through June 14, 2021) the Trustee’s staff has performed most

of their duties remotely. It was imperative that processes be reviewed and with a shortage of

staff, including the resignation of the Manager of the Closing Department, the reality is that

some processes have fallen behind.

       When the current Trustee assumed the duties of the Trustee, in addition to her duties as

the Trustee of her other office, she was confronted with a backlog of audits and reviews. Since

that time, she has revamped numerous processes within the office, has not missed a disbursement

to creditors, and instituted task workflow for most processes, including audits, so that audits are

assigned systematically. The closing process is now automated and efficient and that

improvement will better serve the bankruptcy community. The office staff has undergone

training to learn the new procedures. The Trustee is sincerely concerned about any perceived

delays, but under the circumstances some delays have been unavoidable. From a period from

April 1, 2021, to July 27, 2021 while automating the processes and training, the Trustee has,

mostly on weekends, filed at least 533 Notices of Completion of Plan Payments to assist the

Closing Team and will continue to file Notices after the review of cases to ensure the proper



                                                  4
administration as required under the Chapter 13 Handbook for Trustees. The relevant portion of

the Handbook is below:

               K. FINAL REPORT
               The standing trustee must file a final report promptly after review of the
               administration of the case and after all checks have cleared. 11 U.S.C. §
               1302(b)(1) incorporating 11 U.S.C. § 704(a)(9). Generally, the final report is to be
               filed within 150 days of the last disbursement in the case. The standing trustee
               must serve the report on the Debtor, the Debtor’s attorney, and the United States
               Trustee, unless the United States Trustee has requested otherwise. Fed. R. Bankr.
               P. 5009.
               The standing trustee must have procedures in place for the review of each case
               prior to filing the final report to ensure that the case has been administered
               properly and all claims have been paid according to the plan. 11 U.S.C. § 1326(c).
               This review must not be conducted by the same staff member who monitored the
               file during the case. 28 U.S.C. § 586(b). Subject to Rule 1019, the standing trustee
               must not file a document giving the final accounting of receipts and
               disbursements and requesting a discharge of the trustee’s duties until all checks
               relating to the case have cleared the bank. 28 U.S.C. § 586(b). However, the
               standing trustee may have in place a procedure that certifies to the court that a
               Debtor has completed payments under the plan before the final accounting is
               completed.
               Section 347(a) of the Bankruptcy Code requires the standing trustee to stop
               payment on any check remaining unpaid ninety days after the final distribution
               and pay the unclaimed funds to the court. 11 U.S.C. § 347, Fed. R. Bankr. P.
               3011. In some jurisdictions, the court may allow or require standing trustees to
               reissue final disbursement checks. The standing trustee should consult with the
               United States Trustee before implementing such a procedure.
               The standing trustee must use the Chapter 13 Standing Trustee’s Final Report and
               Account. 28 U.S.C. § 589b, 28 C.F.R. § 58.7. The Final Report form is available
               on the Program website at www.justice.gov/ust. This Uniform Form cannot be
               altered.
               If a closed case has to be re-opened, the standing trustee should contact the United
               States Trustee to discuss options available.

               Handbook for Chapter 13 Standing Trustees, 3-41(U.S. Department of Justice,
               Executive Office for United States Trustees ed., 2015).

However, now the Trustee is confident that the office is very close to reaching its goal of being

able to complete the closing process more expeditiously at a level that the

bankruptcy community expects, and simply asks for a little more patience for that to occur.

       The Debtor’s Motion completely ignores the Trustee’s other duties under the Bankruptcy

                                                 5
Code and the specific guidelines issued by the United States Trustee. In addition, the Motion

cites no relevant authority and provides no factual or legal basis for the relief requested. The

Trustee is in full compliance with all applicable rules. The Motion appears to be an attempt to

pressure the Trustee to place this case ahead of other cases that are standing in line for their own

Notice of Completion of Plan Payments and possible refund. Therefore, the Motion should be

denied.

          Section 1328(a) of the Bankruptcy Code states:

                 (a) Subject to subsection (d), as soon as practicable after completion by the
                     Debtor of all payments under the plan, and in the case of a the Debtor who is
                     required by a judicial or administrative order, or by statute, to pay a domestic
                     support obligation, after such the Debtor certifies that all amounts payable
                     under such order or such statute that are due on or before the date of the
                     certification (including amounts due before the petition was filed, but only to
                     the extend provided for by the plan) have been paid, unless the court approves
                     a written waiver of discharge executed by the Debtor after the order for relief
                     under this chapter, the court shall grant the Debtor a discharge of all debts
                     provided for by the plan…

          First, §1328(a) does not require the Trustee or any other party to certify that the Debtor’s

plan payments are complete or to issue a Notice on the Docket. See In re Avery, 272 B.R. 718,

724 (Bankr. E.D. Cal. 2002)(“Nothing in the Bankruptcy Code or the Federal Rules of

Bankruptcy Procedure requires the Trustee to prepare this Notice”). In this District the Court’s

custom and practice has been to issue the discharge after the completion of 3 filings: (1) the

Trustee’s certification that the plan payments are complete; (2) the Debtor’s certification that

applicable domestic support obligations, if any, have been paid; and (3) the Debtor’s statement of

completion of a personal financial management course in accordance with §1328(g) and Rule

1007(b)(7).




                                                   6
       Second, the plain language of §1328(a) is “as soon as practicable.” “Where the language

of the statute is unambiguous, no further inquiry is necessary or appropriate. Absent contrary

definitions within the statute itself, words in a statute are presumed to have their ‘ordinary,

contemporary, common meaning’” In re Walker, 502 B.R. 324, 327 (Bankr. N.D.Ill. 2013).

Merriam- Webster Dictionary defines “practicable” as “capable of being put into practice or of

being done or accomplished; feasible.” Merriam-Webster Dictionary, https://www.merriam-

webster.com/dictionary/ practicable. Section 1328 does not state “as soon as possible” or

“immediately” or give any defined time frame that is required. If the legislature intended to bind

the Trustee or the Court to a specific time period to issue the notice, it could have done so as it

has in multiple other sections of the Code and the Rules. It did not. It seems that Congress

appropriately recognized that the volume of cases and local court practices vary greatly across

the country.

       “Before the court concludes that it should close the case and discharge the Debtor,

creditors are entitled to the benefit of a process assuring them that the Debtor has paid, and they

have received, what the plan requires. Waiting until this process has run its course is, from the

perspective of the creditors, issuing the discharge as soon as practicable.” In re Avery, 272 B.R.

718, at 730. “Determining whether the debtor has made ‘all payments under the plan’ entails

more than counting the number of monthly payments remitted by the debtor to the trustee.” In re

Estrada, 322 B.R. 149, 152 (Bankr. E.D. Cal. 2005). The Court cannot require the Trustee to

make a Certification that the Debtor has made all the required payments without also providing

the Trustee with the time and discretion to complete the due diligence required to make it. By

filing the Notice, the Trustee certifies to the court pursuant to Fed. R. Bankr. P 9011(b)(3) that

the Debtor completed all payments to the Trustee. See In re Gonzales, 570 B.R. 788, 796-97



                                                  7
(Bankr. S.D. Tex. 2017)(“By presenting to the court…a petition, pleading, written motion, or

other paper, an attorney or unrepresented party is certifying that to the best of the person’s

knowledge, information, and belief, formed after an inquiry reasonable under the

circumstances,” inter alia, that “the allegations and other factual contentions have evidentiary

support.”)

       The exact timing of the last payment made to the Trustee and the filing of a Notice of

Completion of Plan Payments may be dictated by an audit of the case and the volume of cases at

any given time. There are also a number of other factors that must be considered in determining

whether a plan has been completed which include, but are not limited to, whether the original

payment amount has changed, whether the plan has been otherwise modified, whether a claim

has been amended or transferred, whether the plan requires the turnover of tax refunds, or

proceeds from a lawsuit, or sale of property or another source, or whether a creditor cannot be

found or has been overpaid. As it happens, in this case the original payment amount has changed,

the plan has been modified twice, the plan requires the turnover of proceeds from the sale of

property, the case is set to end after just thirty-three months of payments, and a creditor failed to

accept funds sent by the Trustee. In the absence of affirmative action taken by the Debtor to

mitigate the impact these issues have on the processing time of the case; the Trustee has no

choice but to take the time to do the due diligence required in their stead.

       Before the Notice of Completion of Plan Payments can be issued, an audit of the case and

any required due diligence must be completed to ensure that all required plan payments have

actually been made. The Trustee cannot simply make an automatic certification to the Court that

a plan is complete when the Debtor makes the last payment without doing the necessary due

diligence to ensure such a statement is accurate. Therefore, the exact timing of the filing of the



                                                  8
Notice can vary. Cases are audited generally in the chronological order that they become ready

for audit to ensure there is no preference given to one debtor’s case over another. If, and when,

an audit issue is discovered, then the Trustee is responsible for exhausting all remedies to make

sure the case has been properly administered and that all claims were paid correctly.

       As with the Notice of Completion of Plan Payments, there is no time limit imposed on

the Trustee to send the Debtors refund checks. Despite this, the Trustee returns all funds owed to

the Debtors as quickly as practicable. Similar to the Notice of Completion of Plan Payments, the

Trustee must conduct a meticulous review of the record to make sure the Debtor is receiving

exactly the amount owed. This process can be held up by any number of factors including but not

limited to uncashed checks distributed to creditors, ongoing payment from the Debtor’s

employer, or pending motions. Once the amount has been confirmed, the Trustee then must

ensure refund checks are directed to the correct address. The Trustee must do this for every

single case prior to issuing a refund and the sheer volume of cases ready to close slows the

process.

       In addition, the number of cases that are ripe for such an audit can vary greatly

throughout the year. The Trustee currently has a case load of over 12,000 cases to administer. At

any given time, there are hundreds of cases that are in some stage of the audit process. In this

case, the Trustee has been unable to close the case because the payments for the secured claim to

the Cook County Treasurer were outstanding. The Trustee must continue to administer the case

and attempt to pay claims consistent with the plan until such time the Trustee is given notice that

a claim is paid in full or otherwise removed from the plan. Had the Debtor’s counsel moved to

remove the Cook County Treasurer from the plan it is likely that the case would have been ready

to be audited sooner and the issues raised in the motion would have been moot.



                                                 9
       While it is understandable why the Debtors would prefer to have their cases closed in a

shorter time period, it is not required, and it is not practicable for the volume of cases at issue.

No case law, code section, rule, guideline, or any other of the Trustee’s procedures are cited that

would support the relief sought. The Debtors should not be able to use a Motion to Compel to

force the Trustee to put this case or any other case in front of other cases that are standing in line

for their own Notice of Completion of Plan Payments. They must be done in the order they arise

in order to ensure there is no preference or disparate treatment. The language of §1328(a) is clear

and was intentionally drafted to give the Trustee and the Court leeway in making practicable

procedures to comply with all requirements. It was not intended to force arbitrary deadlines on

the Trustee that would be impossible to comply with and require the Trustee to prefer one

Debtor’s case over other cases. This is likely why Congress used the language “as soon as

practicable” in §1328(a) in order to provide each individual Trustee and court the discretion to

comply when it is “practicable” based on the facts of each individual case and the amount of

cases that are administered at any given time by the Trustee rather than impose some arbitrary

time period that could prevent such practical and cost-effective procedures. If there was a

specific time period that existed rather than “as soon as practicable” then the Trustee and all

other Chapter 13 Trustees in this District would need to be made aware of that specific time

period in order to make sure that resources and personnel were allocated appropriately for

compliance with it. No such deadline exists under the Code or the Rules, however, because

Congress did not draft one.

       Judge Barnes has found, in a similar case, Owens v. Marshall, 18 A 00122, In re Owens,

13 B 38351, N.D. Il. 2013) that a Judge who is in a different branch of the government cannot

compel a Trustee to essentially perform her duties differently that her procedures require (a



                                                  10
transcript of this Ruling is attached as Exhibit C). In that case Judge Barnes referred to the

landmark case of Marbury v. Madison ,5 U.S. 137 (1803), which established that the court is

limited to its power of judicial review and where there is no explicit authority provided, the court

cannot substitute its discretion to override the express authority of an officer of another branch of

government, the executive branch. Such is the case here where both the U.S. Trustee and

Congress have directed the Trustee to complete case reviews as quickly as practicable (emphasis

added). It would be inappropriate for the Court to impose its judgment and create a time limit on

the Trustee’s execution of the reviews in abrogation of the powers given solely to the Trustee by

Congress, the legislative branch of the government.

       WHEREFORE, The Trustee requests that this Court deny Debtor’s Motion to Compel the

Trustee to File a Notice of Completion of Plan Payments and/or Refund Overpayment to the

Debtor.


                                                      Respectfully submitted,
                                                      /s/Leodis McCray
                                                      Leodis McCray
                                                      Staff Attorney for M.O. Marshall
                                                      Chapter 13 Trustee

M.O. MARSHALL
CHAPTER 13 TRUSTEE
55 E. Monroe St., Suite 3850
Chicago, IL 60603
(312) 294-5900




                                                 11
